Citation Nr: 1418661	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  10-48 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Evaluation of arthritis and internal derangement of the right knee, rated as 10 percent disabling prior to May 31, 2012.

2.  Evaluation of total right knee replacement, rated as 30 percent disabling since July 1, 2013.

3.  Evaluation of arthritis of the left knee with limitation of motion, rated as 10 percent disabling.

4.  Evaluation of status-post left knee injury with instability, rated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to October 1975 and from January 1991 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

As will be discussed below, during the appeal, a June 2013 rating decision assigned a temporary total rating, effective May 31, 2012, in accordance with the provisions of 38 C.F.R. § 4.30, recharacterized the right knee disability as total right knee replacement, and granted a 30 percent disability rating, effective July 1, 2013.  The grant of a higher rating for his right knee disability is not a full grant of the benefits sought on appeal, and the Veteran has not indicated that he agreed with the increased rating; thus, his claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The Virtual VA claims file has been reviewed.  

A review of the Veterans Benefits Management System indicates that VA medical records dated November 2012 through April 2013 have been associated with the Veteran's claims file.  These records were not reviewed by the RO.  However, it is not necessary to remand for issuance of a supplemental statement of the case because these records are not relevant to the claims decided herein.   As such, RO review before adjudication is not required.  38 C.F.R. § 20.1304 (2013).

The issues of entitlement to increased ratings for arthritis of the left knee and instability of the left knee are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to May 31, 2012, arthritis and internal derangement of the right knee was manifested by painful motion, and limited motion; remaining flexion was better than 45 degrees and extension was full.

2.  Since July 1, 2013, total right knee replacement is manifested by complaints of pain, limitation of extension, limitaiton of flexion and weakness.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 percent for arthritis and internal derangement of the right knee have not been met for the rating period prior to May 31, 2012.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260 (2013).

2.  Total right knee replacement is 60 percent disabling since July 1, 2013.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in October 2009, October 2012, and March 2013, to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claims for increased disability ratings, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of VA and private post-service treatment, and the Veteran's own statements in support of his claims.  The Veteran was also afforded VA examinations responsive to the claims for increased ratings.  The examination reports contain all the findings needed to rate the Veteran's service-connected arthritis and internal derangement of the right knee (prior to May 31, 2012) and total right knee replacement (since July 1, 2013), including history and clinical evaluation.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issues on appeal.  

The Veteran's appeal for higher evaluations is distinguished from the facts in Proscelle v. Derwinski, 2 Vet. App. 629, 633 (1992), where no VA examination was provided during the rating claim, and a veteran specifically stated that his disability "has increased in severity [such] that I rate a higher disability," constituting at least both some assertion by the veteran and some evidence of worsening of disability since the last VA examination.  Proscelle, 2 Vet. App. at 632.  The Veteran here does not assert that his disabilities worsened since the most recent VA examination; he merely asserts entitlement to higher disability evaluations for the rating periods on appeal.  The Veteran has not submitted evidence of worsening, and the evidence of record, including the medical evidence reflecting on the severity of the disabilities on appeal, does not suggest that these disabilities worsened since the most recent VA examinations, or since the most recent VA treatment records.  As there is no evidence of worsening since the last VA examinations, a remand for new VA examinations is not warranted, and is not required by the VCAA.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); VAOPGCPREC 11-95 (interpreting that a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  The Veteran has been afforded adequate examinations on the issues decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Additionally, the Veteran has not alleged that any examination is inadequate to decide the claims being adjudicated herein, so the examinations are presumed to have been adequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of the opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Board also observes that the undersigned VLJ, at the Veteran's February 2014 hearing, clarified the issues on appeal and elicited testimony regarding the Veteran's symptoms, medical treatment, and evidence in support of his claims.   See  38 C.F.R. § 3.103(c)(2) (2013); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  As such, the Board finds that, consistent with Bryant, it may proceed to adjudicate the claims based on the current record. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Disability Evaluations

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).   

Right Knee Prior to May 31, 2012

The Veteran's arthritis and internal derangement of the right knee is rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5010-5260.  Hyphenated diagnostic codes are used when an additional diagnostic code is required to identify the basis for the assigned rating.  38 C.F.R. § 4.27.  Under DC 5010, traumatic arthritis is rated as degenerative arthritis under DC 5003.  Under DC 5003, degenerative arthritis substantiated by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion.

The appropriate diagnostic codes for the knee joint are DCs 5260 and 5261, applicable to limitation of flexion and extension of the leg, respectively.  Under DC 5260, limitation of flexion of a leg warrants a noncompensable rating when flexion is limited to 60 degrees.  A 10 percent rating is warranted if flexion is limited to 45 degrees, and a 20 percent rating is warranted if flexion is limited to 30 degrees. Flexion that is limited to 15 degrees warrants a 30 percent rating.  Under DC 5261, limitation of extension of a leg is noncompensable when extension is limited to 5 degrees, warrants a 10 percent rating when it is limited to 10 degrees, a 20 percent rating when it is limited to 15 degrees, a 30 percent rating when limited to 20 degrees, a 40 percent rating when limited to 30 degrees, and a 50 percent rating when limited to 45 degrees.  Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

VA's General Counsel has held that separate ratings may be warranted for limitation of flexion and extension when the criteria for compensable ratings are met for such limitation under DCs 5260 and 5261.  VAOPGCPREC 9-2004 (2004).  As will be discussed below, a separate evaluation is not warranted, as the Veteran has full extension of the left knee.  

In VAOGCPREC 23-97 (July 1, 1997; revised July 24, 1997), VA's General Counsel held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, respectively.   A 10 percent disability evaluation is warranted for slight recurrent subluxation or lateral instability of the knee.  See 38 C.F.R. § 4.71a , Diagnostic Code 5257.  A 20 percent disability evaluation is warranted for moderate recurrent subluxation or lateral instability of the knee.  Id.  For a 30 percent disability evaluation, there must be severe knee impairment, with recurrent subluxation or lateral instability.  Id.  Here, there is no evidence of instability of the right knee upon testing to warrant a separate rating under Diagnostic Code 5257.  

After a review of the evidence of record, the Board finds that the Veteran's service-connected arthritis and internal derangement of the right knee most nearly approximates the current 10 percent disability evaluation.  The current evaluation contemplates pathology productive of painful motion, consistent with the functional equivalent of limitation of flexion to 45 degrees.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of flexion to 30 degrees (Diagnostic Code 5260).  The Board observes that the Veteran had limited function during the December 2009 VA examination.  Flexion was to 80 degrees without pain and there was discomfort when flexion was to 90 degrees.  Passive flexion was to 110 degrees with severe pain.  The examiner noted that the marked limited range of motion can be aggravated or limited during flare-ups of pain.  However, the extent of additional limitation could not be determined.  Likewise, a February 2010 letter from J.R.F., M.D. stated that the Veteran's range of motion and stability of the right knee was maintained.  

The Board accepts the lay evidence that he experienced pain and stiffness.  Similarly, we accept the medical evidence that he had limitation of flexion that was impacted by pain.  However, such evidence does not establish that flexion is functionally limited to less than 45 degrees.

Regarding the other plane of motion, the December 2009 VA examination disclosed that the Veteran had full extension, to 0 degrees.  Thus, the Veteran is not entitled to a separate disability rating under Diagnostic Code 5261, as he does not have compensable limitation of extension.

There is no indication that he has additional functional impairment, above and beyond the 10-percent level for arthritis and internal derangement of the right knee, which would support a higher rating for the right knee disability for the rating period on appeal.  In this regard, the Board points out that the Veteran's VA examination and consultation reports were repeatedly negative for objective evidence of incoordination, weakness, abnormal movement, or deformity.  See DeLuca, supra.  There was mild crepitation, but no evidence of fatigability.  Although the examiner indicated that there would be additional limitation during a flare-up of pain, the extent of such limitation could not be determined.  See DeLuca, citing 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Here, neither the medical nor lay evidence suggests that his limitation approximated 30 degrees of flexion.  As a result, the 10 percent rating for arthritis and internal derangement of the right knee for the period prior to May 31, 2012 adequately compensates him for the extent of his pain.

Additionally, the Board has considered the issue of an increased rating for the entire rating period on appeal under several other diagnostic codes used to evaluate disabilities of the knee.  There is no evidence of ankylosis of the right knee joint or any impairment of the tibia or fibula of the right leg to warrant consideration under either Diagnostic Code 5256 or 5262.  Under Diagnostic Code 5258, a 20 percent evaluation is for assignment where there is dislocation of the semilunar cartilage with episodes of "locking," pain, and effusion into the joint; however, there is no evidence of dislocated semilunar cartilage upon examination.

Right Knee since July 1, 2013

As previously mentioned, the June 2013 rating decision assigned a temporary total rating for a total right knee replacement , effective May 31, 2012.  Clearly, a 100 percent disability evaluation is the maximum evaluation available.  A 30 percent disability evaluation was assigned effective July 1, 2013.  The Board's decision focuses on the evaluation as of July 1, 2013.  

Replacement of the knee joint with a prosthesis warrants a 100 percent evaluation for a one-year period following implantation of the prosthesis.  This period commences at the conclusion of the initial grant of a total rating for one month following hospital discharge pursuant to 38 C.F.R. § 4.30.  Thereafter, a 60 percent evaluation is warranted if there are chronic residuals consisting of severely painful motion or severe weakness in the affected extremity.  With intermediate degrees of residual weakness, pain, or limitation of motion, the disability will be rated by analogy to Diagnostic Codes 5256, 5261 or 5262.  The minimum evaluation is 30 percent.  38 C.F.R. Part 4, Code 5055.  The Veteran is currently assigned a 30 percent evaluation for his right knee under this Code.

After a review of the evidence of record, the Board finds that the Veteran's service-connected total right knee replacement most nearly approximates a 60 percent disability evaluation.  38 C.F.R. § 4.7.  The April 2013 VA examiner described the Veteran's limitation of motion, pain, and weakness as intermediate.  He used a cane and brace for steadiness.   The appellant uses narcotics for pain control.  Extension was significant limited to 10 degrees and there was limitation of flexion.  More importantly, strength was graded as 3/5.  Even in a replacement type case, the Board must consider DeLuca.  The cumulative impact of pain, weakness, limitation of extension and limitation of flexion warrants a 60 percent evaluation. 

Under Diagnostic Code 5262, a 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion requiring a brace.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2013).  However, the objective clinical evidence of record does not show that the Veteran has nonunion of his right tibia and fibula.  Moreover, the Veteran's August 2012, October 2012, and April 2013 VA examinations did not demonstrate abnormal movement or deformity; the knee had normal alignment, and he denied experiencing dislocations or subluxations.  

There is also no evidence of ankylosis of the right knee joint to warrant consideration under either Diagnostic Code 5256.  

There is no indication that he has additional functional impairment, above and beyond the 60 percent level for total right knee replacement, which would support a higher rating for the right knee for the rating period since July 1, 2013.  As a result, his 60 percent rating for total right knee replacement adequately compensates him for the extent of his pain.

Moreover, although the Veteran has a surgical scar, the Board notes that the October 2012 and April 2013 VA examiners found that the scar was not painful or unstable, and was not greater 39 square centimeters.  As such, the Veteran is not entitled to a separate, compensable disability evaluation for a scar.  See 38 C.F.R. § 4.118, Diagnostic Codes 7804-7805.

Extraschedular Considerations

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's arthritis and internal derangement of the right knee, prior to May 31, 2012, and his total right knee replacement, since July 1, 2013 are fully contemplated by the applicable rating criteria.  As shown above, the criteria include symptoms, which were addressed in the VA examination reports and which provided the basis for the disability ratings that were assigned for the periods on appeal.  In any event, the evidence does not reflect, for either period on appeal, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  The Veteran alleged that that he should be entitled to an increased evaluations for his arthritis and internal derangement of the right knee, prior to May 31, 2012, and total right knee replacementis, since July 1, 2013, but he did not indicate that he had to miss any time from work due to his right knee.  A September 2013 report of contact indicates that the Veteran was seeking new employment.  Additionally, records associated with the Veteran's worker's compensation claim indicate that he was not working due to a hip injury.  Therefore, referral for consideration of an extraschedular rating for the Veteran's right knee disability is not warranted.  38 C.F.R. § 3.321(b)(1).

In the absence of exceptional factors associated with arthritis and internal derangement of the right knee, prior to May 31, 2012, and his total right knee replacement, since July 1, 2013, the Board finds that the criteria for submission for assignment of extraschedular ratings for either period pursuant to 38 C.F.R. § 3.321(b)(1)  are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227   (1995). 


ORDER

Entitlement to a disability evaluation in excess of 10 percent for arthritis and internal derangement of the right knee, prior to May 31, 2012 is denied.

A 60 percent for total right knee replacement, since July 1, 2013 is granted, subject to the controlling regulations applicable to the payment of monetary benefits.


REMAND

At the Veteran's February 2014 hearing before the undersigned, the Veteran testified that he was scheduled for left knee surgery in March 2014.  He also testified that his pain, instability, and limitation of motion of the left knee have worsened.

The Board observes that VA treatment records since October 2012 have not been associated with the Veteran's claims file, and may confirm the Veteran's assertion of worsening left knee symptoms.  VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).   

The Board notes that the Veteran's right knee surgery was performed by a private physician.  To the extent that there are any non-VA medical records related to the Veteran's left knee claims, such records must also be obtained and associated with his claims file.

Additionally, given that the Veteran is asserting that the symptoms of his arthritis of the left knee with limitation of motion and status-post left knee injury with instability are more severe than presently evaluated, and that he is undergoing left knee surgery, the Board finds that the Veteran should be afforded a new VA examination in order to accurately evaluate the current severity of his service-connected arthritis of the left knee with limitation of motion and status-post left knee injury with instability on appeal.
Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file the Veteran's VA treatment records from any VA facility identified by the Veteran or in the record, for the period since October 2012.

2.  Contact the Veteran and ask him to identify any non-VA medical treatment received for the service-connected left knee disabilities.  The letter should request sufficient information to identify the health care providers, and if necessary, signed authorization, to enable VA to obtain any additional evidence. 

3.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected arthritis of the left knee with limitation of motion and status-post left knee injury with instability.  The claims file should be made available to the examiner for review in connection with the examination.  If the examiner is able to distinguish service-connected from non-service connected pathology, that should be accomplished.

4.  After completing all indicated development, the RO should readjudicate the claims in light of all the evidence of record.   If the benefits sought remain denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


